Citation Nr: 1629236	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-04 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a dental disability, to include residuals of dental trauma, for compensation purposes.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to March 1966.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2014, the Veteran testified at a video conference hearing a Veterans Law Judge who has since retired.  Accordingly, in May 2016, the Veteran was offered the opportunity to have another hearing before a different Veterans Law Judge.  

In October 2014, the Board granted the issues of entitlement to service connection for bilateral hearing loss and tinnitus and remanded the issues of entitlement to service connection for a low back disability and a dental disability, as well as entitlement to a higher initial rating for PTSD.  Since the 50 percent disability rating is not the maximum rating available, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).  The remaining issues remanded by the Board in October 2014 have been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include the August 2014 Board hearing transcript.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.



FINDINGS OF FACT

1.  In a March 2016 VA Form 21-4138, prior to the promulgation of a decision in the appeal, the Veteran indicated withdrawal of the issues of entitlement to service connection for low back and dental disabilities.  

2.  In a June 2016 VA Form 21-4138, prior to the promulgation of a decision in the appeal, the Veteran indicated withdrawal of all pending issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to service connection for low back and dental disabilities, and entitlement to an initial rating in excess of 50 percent for PTSD, have been met.  38 C.F.R. § 20.1404(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  Prior to the promulgation of a decision in the appeal, the Veteran indicated withdrawal of the issues of entitlement to service connection for low back and dental disabilities in a March 2016 VA Form 21-4138 and withdrawal of all pending issues on appeal in a June 2016 VA Form 21-4138.  As he has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.



ORDER

The appeal for entitlement to service connection for a low back disability is dismissed.

The appeal for entitlement to service connection for a dental disability, to include residuals of dental trauma, for compensation purposes, is dismissed.

The appeal for entitlement to an initial rating in excess of 50 percent for PTSD is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


